DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/7/2022 have been fully considered but they are not persuasive. Claim 1 is amended to recite “the sorting is performed using a Unicode Collation Algorithm”.
Gupta does not disclose this limitation; however, Goel defines rules to normalize URLs to identify duplicates (Goel: sec. 3, para. 1), one of which is to sort query parameters (i.e., sort contents of a request object) (Goel: sec. 3.A.1), using an industry standard sorting algorithm such as Unicode Collation Algorithm (UCA: pp. 1).
Claim 1 is also amended to recite “…generating a string comprising a name of the particular service requested and the sorted contents of the object…”.
Gupta associates every entry in a query results cache with a hash of a query string (5:57-60), but does not disclose this limitation; however, a URL identifies a resource, e.g., a page, a file, a service, etc. It consists of a scheme, a host, a path, and a query string (URL: pp. 1/3). A URL’s host identifies a service, and its path represents the location (i.e., name) of the service at the host. Goel normalizes a URL (Goel: sec. 3 para. 1) into a string comprising a host and a path (i.e., name of a service requested), followed by a sorted list of query parameters (i.e., sorted contents). (Goel: sec. 3.A.1).
Gupta combined with Goel and URL teaches the amended limitations of independent claims 1, 6 and 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US patent 9,305,056 Gupta et al. [herein “Gupta”], in view of Goel et al. Removing Duplicate URLs base on URL Normalization and Query Parameter. IJET, 7(3.12), Apr. 2018, pp. 361-365 [herein “Goel”] and The components of URL. IBM CICS Transaction Server 4.2.0 Documentation, Apr. 2018, pp. 1-3 [herein “URL”], and further in view of Jardine. When Should I Encode? https://www.jardinesoftware.net/2011/09/25/when-should-i-encode/, 2011, pp. 1-4 [herein “Jardine”] and Unicode Collation Algorithm. Unicode Technical Standard #10, http://www.unicode.org/reports/tr10/tr10-36.html, pp. 1-66, 2017 [herein “UCA”].
Claim 1 recites “A computer-implemented method, in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to cause the at least one processor to access a storage device, the method comprising: sorting contents of an object of a request, wherein the contents comprise a plurality of attribute-value pairs,”
Gupta stores results of a query (i.e., an object of a request) in a results set cache. Query string is used as the key to retrieve the corresponding results set in the cache. (5:54-57).
Gupta does not disclose the limitation on sorting contents of a request object; however, a URL is a string identifying a resource, e.g., a page, a file, a service, etc. It consists of a scheme, a host, a path, and a query string (URL: pp. 1/3). Goel uses a URL to access a service, whose query string contains a list of query parameters – key-value (i.e., attribute-value) pairs -- that serve as input to the service. Rules are defined to normalize URLs to identify duplicates (Goel: sec. 3, para. 1), one of which is to sort query parameters (i.e., sort contents of a request object) (Goel: sec. 3.A.1), using an industry standard sorting algorithm such as Unicode Collation Algorithm (UCA: pp. 1).
Claim 1 further recites “wherein an attribute or value for at least one of the plurality of attribute-value pairs include an extended character that remains as the extended character during the sorting, and wherein the sorting is performed using a Unicode Collation Algorithm;”
Goel stores to-be-crawled URLs in a database, and applies normalization rules to remove duplicates (Goel: sec. 3.A.1), before using them to access web services. Gupta and Goel do not disclose whether the stored URLs are percent-encoded; however, Jardine advises developers to avoid encoding URLs until they are output to external systems (Jardine: pp. 2/4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Gupta and Goel with Jardine. One having ordinary skill in the art would have found motivation to follow Jardine’s recommendation to not percent-encode stored URLs while they are being sorted (i.e., extended characters remaining as extended characters during sorting), normalized and de-duplicated.
Claim 1 further recites “generating a hash key to access information in the storage device based on the sorted contents of the object, wherein the object is mapped to the same hash key as a prior request with an object having the contents in a different arrangement,”
In Gupta, every entry in a query results cache (i.e., storage device) is associated with a hash of a query string (i.e., hash key) (5:57-60). Gupta does not disclose the limitation of mapping objects to hash keys; however, Goal normalizes URLs containing query strings (Goel: sec. 3, para. 1) by sorting query parameters, such that duplicate URLs (i.e., objects having the contents in a different arrangement) are normalized to the same string.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Gupta with Goel. One having ordinary skill in the art would have found motivation to apply the normalization rules of Goel to queries in Gupta when the queries are expressed as URLs, such that two queries are considered equivalent if their normalization produces the same query string by Goel, and hence maps to the same hash key by Gupta, to increase cache hit ratio.

Gupta associates every entry in a query results cache with a hash of a query string (5:57-60), but does not disclose the limitation on generating query strings; however, a URL identifies a resource, e.g., a page, a file, a service, etc. It consists of a scheme, a host, a path, and a query string (URL: pp. 1/3). A URL’s host identifies a service, and its path represents the location (i.e., name) of the service at the host. Goel normalizes a URL (Goel: sec. 3 para. 1) into a string comprising a host and a path (i.e., name of a service requested), followed by a sorted list of query parameters (i.e., sorted contents). (Goel: sec. 3.A.1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Gupta with Goel and URL. One having ordinary skill in the art would have found motivation to apply the normalization rules of Goel to queries in Gupta when the queries are expressed as URLs, such that two queries are considered equivalent if their normalization produces the same query string by Goel, and hence maps to the same hash key by Gupta. 
Claim 1 further recites “accessing the information in the storage device based on the generated hash key to produce a response to the request.”
Gupta, if a subsequent query has a hash key that matches that of a previous query in the cache (i.e., storage device), the corresponding results set cache entry (i.e., response) is returned (5:60-64). Otherwise the query is re-executed to retrieve its results from the database.
Claims 6 and 11 are analogous to claim 1, and are similarly rejected.

Claim 2 recites “The computer-implemented method of claim 1, wherein the storage includes a cache and stores responses to prior requests.”
Gupta’s database tier includes a results set cache that stores results (i.e., responses) of recently executed queries (i.e., prior requests) (5:54-57).
Claims 7 and 12 are analogous to claim 2, and are similarly rejected.

Claim 3 recites “The computer-implemented method of claim 2, wherein generating a hash key further comprises: applying a hash function to the string to produce the hash key.”
Gupta teaches claim 2, where every entry in a query results cache is associated with a hash of a query string (i.e., applying a hash function to produce the hash key) (5:57-60), but does not disclose the limitation on generating query strings; however, a URL identifies a resource, e.g., a page, a file, a service, etc. It consists of a scheme, a host, a path, and a query string (URL: pp. 1/3). A URL’s host identifies a service, and its path represents the location (i.e., name) of the service at the host. Goel normalizes a URL (Goel: sec. 3 para. 1) into a string comprising a host and a path (i.e., name of a Goel: sec. 3.A.1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Gupta with Goel and URL. One having ordinary skill in the art would have found motivation to apply the normalization rules of Goel to queries in Gupta when the queries are expressed as URLs, such that two queries are considered equivalent if their normalization produces the same query string by Goel, and hence maps to the same hash key by Gupta. 
Claims 8 and 13 are analogous to claim 3, and are similarly rejected.

Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, in view of Goel, and further in view of Tagliaferri. An Introduction to JSON. DigitalOcean.com. 2016, pp. 1-15 [herein “JSON”].
Claim 5 recites “The computer-implemented method of claim 4, wherein the object includes a JSON object.”
Gupta does not disclose this claim; however, JSON is an industry standard format for sharing data between web server and clients (JSON: pp. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Gupta with Goel based on the industry standards of JSON. One having ordinary skill in the art would have found motivation to use JSON to represent Gupta’s queries and Goel’s URLs.
Claims 10 and 15 are analogous to claim 5, and are similarly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        


/ALEX GOFMAN/Primary Examiner, Art Unit 2163